                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 PO 18-5097-BLG-TJC

            Plaintiff,                     Violation No. F4864177
                                           Location Code: M3
      vs.
                                           ORDER GRANTING MOTION TO
 TIMOTHY A. ZIOLKOWSKI,                    DISMISS WITH PREJUDICE

            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notice

F4864177 with prejudice is GRANTED. (Doc. 7) This matter is dismissed, with

prejudice as fully adjudicated.

      DATED this 8th day of March, 2019.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge




                                       1
